UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


PVD PLAST MOULD INDUSTRIES,            
LIMITED,
              Plaintiff-Appellant,
                 v.
POLYMER GROUP, INCORPORATED;
BONLAM S.A. DE C.V.,
             Defendants-Appellees,
                                                  No. 01-1414
                and
ERNST & YOUNG, LLP; W. SHAWN
SMITH; TONY CALLANDER; S.R.
BATLIBOI & COMPANY; BHF BANK,
a/k/a Berliner Handels; UND
FRANKFURTER BANK,
                         Defendants.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
               Patrick Michael Duffy, District Judge.
                         (CA-98-2929-2-23)

                      Argued: January 24, 2002

                      Decided: February 15, 2002

 Before WIDENER, WILKINS, and NIEMEYER, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2            PVD PLAST MOULD INDUS. v. POLYMER GROUP
                             COUNSEL

ARGUED: Michael S. Seekings, MULLEN, WYLIE & SEEKINGS,
Charleston, South Carolina, for Appellant. David Michael Collins,
BUIST, MOORE, SMYTHE & MCGEE, P.A., Charleston, South
Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   PVD Plast Mould Industries, Ltd. commenced this action against
Polymer Group, Inc., Bonlam S.A. de C.V., and others for breach of
contract, unfair competition, related torts, and violations of the anti-
trust laws, all relating to a failed joint venture between plaintiff and
some of the defendants.

   Over an almost two-year period during which discovery was taking
place, PVD’s failure to comply with discovery requests of Polymer
Group and Bonlam S.A. and with three separate discovery orders was
nothing short of contumacious. This long process involving alterna-
tive excuses, changed positions, inaccuracies, misrepresentations, and
outright refusals, which are well documented by both the magistrate
judge and the district judge, prompted the district court to dismiss the
action and award Polymer Group and Bonlam S.A. attorneys fees of
$42,722.18 pursuant to Federal Rule of Civil Procedure 37. PVD
appealed the district court’s decision, arguing principally that the
sanctions were too severe and that lesser sanctions would have been
adequate.

   The district court found that PVD’s bad faith, even after receiving
clear warnings about its conduct, caused the defendants prejudice.
The court expressly explored less severe sanctions but concluded that
            PVD PLAST MOULD INDUS. v. POLYMER GROUP                3
the sanctions already imposed by the magistrate judge had been "inef-
fective." As the district court concluded:

    These lesser sanctions did nothing to motivate compliance
    by PVD. Even clear warnings of dismissal and the motion
    for sanctions have not motivated PVD to bring itself into
    compliance. Therefore, this court is convinced that any
    lesser sanction would fail to cure PVD’s determined obdu-
    rateness.

   We have carefully reviewed the record and considered PVD’s argu-
ments. For the reasons ably and fully given by the district court in
ordering dismissal and attorneys fees, see PVD Plast Mould Indus-
tries, Ltd. v. Polymer Group, Inc., et al., C.A. No. 2:98-2929-23
(D.S.C. February 1, 2001), we affirm.

                                                        AFFIRMED